Election/Restrictions
Applicant's election with traverse of Group I, antibody to protein RBP2B (PVX_094255), in the reply filed on 7/15/22 is acknowledged.  The traversal is on the ground(s) that the apparatus of Group II also contains the test/method of Group I.  This is not found persuasive because the apparatus is a physical product and not a method of detection.  The method of detection does not require the apparatus of Group I and could be performed without the apparatus.  Additionally, Applicants did not address the prior art cited in the Restriction Requirement for basis of the Groups having no special technical feature that defines over the prior art. It was stated that the inventions of Groups I-II are found to have no special technical feature that defines over the prior art of Chuquiyauri et al (Amer. J. Trop. Med. Hyg. 10/7/15. 93(4): 801-809; provided by Applicants) and Kerkhof et al (Malaria journal. Dec. 2016, 15(1): e529; provided by Applicants).  The first claimed invention is drawn to Chuquiyauri et al discloses a proteome array containing 2233 P.vivax proteins including at least PVX_082650, PVX_079625, PVX_000930, PVX_092995, PVX_087885 and PVX_082650 amongst others (Abstract; "Protein microarray analysis using a P. vivax asexual bloodstage proteome array" on p.802; Table 3; Supplemental Table 1). Blood from patients was used to test the presence of antibodies on the array and distinguish between recurrence, re-infection and relapse episodes (Table 1; Figure 1). The disclosed proteome array teaches the requirements of a test, apparatus or system as instantly claimed.  Additionally, Kerkhof et al discloses using a multiplex bead-based immunoassay for testing patient sera for 19 different Plasmodium antigens including PvDBP and PvEBP from P.vivax (Abstract; Figures 1-2;Table 1; "Bead-based immunoassay" on p.4). Antibody decay was also measured in 642 individuals over time (p.6, left col., para.2; Figure 4). Using a similar construction as that applied above, the multiplex bead-based assay satisfies the requirements of a test, apparatus or system suitable for the claimed features. Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly,the inventions of groups I-II (and different inventions w/in each Group) do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
However, upon review of the Restriction Requirement, it was determined that the Restriction within the Groups was improper and a Species Election among the proteins encoding the different antibodies should have been made instead, e.g., not a Restriction Requirement between the different antibodies.  The former Restriction Requirement has been vacated and the following new Restriction Requirement and Species Election Requirement is made:
New Restriction Requirement
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3, 4, 10, 11, 13, 14, 16-18, 22, 23, 25, 28, 29, 31, 33 (just method and test), 34-37, 39, 40, 42, 43 and 45, drawn to a diagnostic test for P.vivax or P.ovale by determining a level of antibodies to antigens.  NOTE: see additional Species Election Requirement below.

Group II, claim(s) 18, 20, 21, 33 (apparatus), drawn to an apparatus.  NOTE: see additional Species Election Requirement below.
	The inventions of Groups I-II are found to have no special technical feature that defines over the prior art of Chuquiyauri et al (Amer. J. Trop. Med. Hyg. 10/7/15. 93(4): 801-809; provided by Applicants) and Kerkhof et al (Malaria journal. Dec. 2016, 15(1): e529; provided by Applicants).  The first claimed invention is drawn to Chuquiyauri et al discloses a proteome array containing 2233 P.vivax proteins including at least PVX_082650, PVX_079625, PVX_000930, PVX_092995, PVX_087885 and PVX_082650 amongst others (Abstract; "Protein microarray analysis using a P. vivax asexual bloodstage proteome array" on p.802; Table 3; Supplemental Table 1). Blood from patients was used to test the presence of antibodies on the array and distinguish between recurrence, re-infection and relapse episodes (Table 1; Figure 1). The disclosed proteome array teaches the requirements of a test, apparatus or system as instantly claimed.  Additionally, Kerkhof et al discloses using a multiplex bead-based immunoassay for testing patient sera for 19 different Plasmodium antigens including PvDBP and PvEBP from P.vivax (Abstract; Figures 1-2;Table 1; "Bead-based immunoassay" on p.4). Antibody decay was also measured in 642 individuals over time (p.6, left col., para.2; Figure 4). Using a similar construction as that applied above, the multiplex bead-based assay satisfies the requirements of a test, apparatus or system suitable for the claimed features. Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly,the inventions of groups I-II (and different inventions w/in each Group) do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species: Select a maximum of 10 antibodies recited in Claim 1 to be used in the Test.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  (MPEP 1850)
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species (an additional 10 antibodies, and so on) which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 	Currently, the following claim(s) are generic:  1, 10, 13-18, 20-23, 25, 28, 29, 31, 33-37, 39, 40, 42, 43, and 45.
	
	With regards to the Species Election, the generic method comprises so many different combinations and amounts of antibodies which bind completely different proteins and combinations which would have different immunological detection abilities, are structurally distinct chemical compounds and are unrelated to one another. Upon examination (In re Harnisch; MPEP 803.02) it will be determined whether the Markush groupings are proper.
These proteins and the antibodies which bind them have completely different structures and binding abilities and the claims allow for any number form the numerous different antibodies in any combination and the profile and combination of these as part of an apparatus/method would, thus, be completely different products.  In 2022, it now requires significantly more computational time to run individual nucleotide or polypeptide sequence searches for examination purposes, and there is significantly more sequence search results and pertinent prior art to consider. In addition, it currently takes more Office resources to correlate the claimed antibody/polypeptide with the antibody/polypeptide as defined in the prior art because it is increasingly common for both patent applicants and prior art references to describe a antibody/polypeptide molecule in different ways.  Further, antibodies which bind to an epitope of a polypeptide of may be known even if a polypeptide is novel.  Antibodies may be characterized in the technical literature prior to discovery of or sequence of their binding target.  Given the sheer volume of different antibodies and their different combinations which are claimed only by a ‘name/letter designation’, these represent different species.
NOTE: The claims are very unclear due to the name designation alone of the polypeptide. It is not clear what amino acid sequence correspond to the ‘names’ in the claims and it is also unclear which of these antibodies are related to ‘late stage infection’ vs ‘early stage infection’ a requirement which appears to be necessary to determine the objection of the claimed method.  This should be clarified in response to the Elected Species.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	9/12/22


.